Whitfield, C.
We think that the provision in the resolution of the board of supervisors, of date September 8,1903, granting to the commissioners of the Vicksburg National Military Park authority to control the county roads in that park, fairly construed, authorized those commissioners to do what they did in forbidding the electric street railway from laying its lines over Jackson Eoad into the park. That provision is in these words: “Provided, that use of said roads by the United States of America, as represented by the Vicksburg National Military Park Commission aforesaid, shall in no wise interfere with the use of said roads by the public.” The words “the public,” in this connection, mean the general public at large, not the street railway company.'
Putting this construction upon this proviso, and giving to the detailed statement of facts in the answer, agreed *451to be true, their full and fair force, we understand the averment of the answer to be.that this branch road could not be operated without imperiling the financial stability and existence of the entire Vicksburg Traction Company’s system — the entire system, not this mere branch of it; and in this view of the ease we think the chancery court should have exercised the discretion given it by the law and refused the mandatory injunction.

Reversed, and bill dismissed.

Per Curiam. The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the decree is reversed, and the bill dismissed.